IN THE COURT OF APPEALS OF THE STATE OF IDAHO

                                       Docket No. 39310

STATE OF IDAHO,                                  )     2012 Unpublished Opinion No. 761
                                                 )
       Plaintiff-Respondent,                     )     Filed: December 14, 2012
                                                 )
v.                                               )     Stephen W. Kenyon, Clerk
                                                 )
RAY FERDIN ALANIZ, JR.,                          )     THIS IS AN UNPUBLISHED
                                                 )     OPINION AND SHALL NOT
       Defendant-Appellant.                      )     BE CITED AS AUTHORITY
                                                 )

       Appeal from the District Court of the Fourth Judicial District, State of Idaho, Ada
       County. Hon. Michael E. Wetherell, District Judge.

       Judgment of conviction and concurrent unified sentences of twenty-five years,
       with minimum periods of confinement of ten years, for two counts of sexual
       battery of a minor child sixteen or seventeen years of age, affirmed.

       Sara B. Thomas, State Appellate Public Defender; Sally J. Cooley, Deputy
       Appellate Public Defender, Boise, for appellant.

       Hon. Lawrence G. Wasden, Attorney General; Lori A. Fleming, Deputy Attorney
       General, Boise, for respondent.
                 ________________________________________________

                     Before GRATTON, Chief Judge; GUTIERREZ, Judge;
                                 and MELANSON, Judge

PER CURIAM
       Ray Ferdin Alaniz, Jr. pled guilty to two counts of sexual battery of a minor child sixteen
or seventeen years of age. I.C. § 18-1508A. In exchange for his guilty plea, two additional
charges were dismissed. The district court sentenced Alaniz to concurrent unified terms of
twenty-five years, with minimum periods of confinement of ten years. Alaniz appeals.
       Sentencing is a matter for the trial court’s discretion. Both our standard of review and the
factors to be considered in evaluating the reasonableness of the sentence are well established and
need not be repeated here. See State v. Hernandez, 121 Idaho 114, 117-18, 822 P.2d 1011, 1014-
15 (Ct. App. 1991); State v. Lopez, 106 Idaho 447, 449-51, 680 P.2d 869, 871-73 (Ct. App.



                                                1
1984); State v. Toohill, 103 Idaho 565, 568, 650 P.2d 707, 710 (Ct. App. 1982). When reviewing
the length of a sentence, we consider the defendant’s entire sentence. State v. Oliver, 144 Idaho
722, 726, 170 P.3d 387, 391 (2007). Applying these standards, and having reviewed the record
in this case, we cannot say that the district court abused its discretion.
       Therefore, Alaniz’s judgment of conviction and sentences are affirmed.




                                                   2